DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: heat conduction welding 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the laser beam is displaced several times along the gap relative to the component arrangement” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The “active substance” in claim 4 lacks antecedent in the specification.  For the purpose of the examination, the claimed “active substance” will be interpreted as “filler material.”
The “radiation intensity” in claim 7 lacks antecedent in the specification.
Claim Objections
Claims 2-3, 5, 7-8, 11, and 13 are objected to because of the following informalities:  commas are used instead of decimal points in claims 2-3, 5, 7-8, 11, and 13 and bullets remain in claims 3, 5, and 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “component arrangement” is not a process, a machine, a manufacture, or composition of matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method of joining two components to one another by laser welding…wherein the first component and the second component are joined to one another by heat conduction welding.”  However, it is not clear that “heat conduction welding” is “laser welding.”  For instance, other types of welding, such as electric ARC welding or annealing using a furnace, can be considered “heat conduction welding.”  For the purpose of the examination, the claimed limitation will be interpreted as “laser heat conduction welding” (consistent with the terminology used in claim 14).
	Claim 2 recites “wherein the component arrangement is provided by arranging the first component and the second component at a distance from one another which is from at least 0 mm to at most 0,3 mm.”  However, it is not clear how the claimed “distance” relates to the “gap in the joining region” from claim 1.  For the purpose of the examination, the claimed limitation will be interpreted as in the joining region which is from at least 0 mm to at most 0,3 mm” (consistent with the terminology used in claim 3).  
Claim 5 recites “wherein -a quotient of a beam width dimension of the laser beam is added to a beam width dimension in the irradiation surface measured width of the gap is at least 0,2 to at most 2,0.”  However, it is unclear to the examiner what quotient or sum is being claiming.  In the specification, the Applicant discloses that “the quotient of a beam-width dimension of the laser beam to a width of the gap measured in the irradiation surface is at least 0,2 to at most 2,0” (pages 10-11).  For the purpose of the examination, the claimed limitation will be interpreted as “wherein -a quotient of a beam width dimension of the laser beam 
	Claim 7 recite numbers without any unit of measurement, i.e., “…a full opening angle of the gap having at least one sloping wall is at least 150 to at most 600; preferably at least 200 to at most 550…”  It is unclear if the unit of measurement is degrees, radians, or mills.  For the purpose of the examination, the claimed angles will be interpreted such that the unit of measurement is mills.
	Claim 7 recite “at least one rounded wall” and “at least one sloping wall.”  However, the claimed walls are not positively recited.  As a result, it is not clear if the walls are in the gap or elsewhere.  Recommend adding “where the gap comprises at least one (rounded or sloping) wall…” or using claim terminology similar to claim 6, where it is clear that the claimed walls are in the gap.
	Claim 7 recites “a quotient of a radiation intensity in the direction of irradiation from the irradiation region measured depth of the gap to the width of the gap measured in the irradiation region of at least 0,2.”  However, “radiation intensity” lacks antecedent in the specification.  It is also unclear as to what aspect of the radiation intensity is measured, as “0,2” lacks a unit of measurement.  Specifically, “radiation intensity” indicates measuring the power, which can refer to the spectral power distribution, 
The term "preferably" in claim 7 is a relative term which renders the claim indefinite.  The term "preferably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of the examination, the limitation, “the gap having at least one sloping wall is at least 150 to at most 600; preferably at least 200 to at most 550” will be interpreted as “the gap having at least one sloping wall is 
Claim 11 recites the limitation "…wherein: a) one in the irradiation surface perpendicular to the longitudinal extension of the laser weld seam measured width of the laser weld seam of at least 0,1 mm to at most 3 mm…”  There is insufficient antecedent basis for “one” in the claim.  Additionally, a verb is missing in the “wherein” dependent clause cited above.  As a result, it is unclear how the nouns relate to each other (specifically the claimed “extension” and the claimed “width”).  For the purpose of the examination, the claimed limitation will be interpreted as "…wherein: a) measured width of the laser weld seam that is on the irradiation surface perpendicular to the longitudinal extension of the laser weld seam is at least 0,1 mm to at most 3 mm…”
	Claim 11 recites “a depth of the laser weld seam measured in the irradiation direction is greater than that in the irradiation surface perpendicular to the longitudinal extension of the laser weld seam, measured width of the laser weld seam.”  However, it unclear what the claimed “depth…is greater the measured width of the laser weld seam that is on 
	Claim 12 recites “wherein the laser beam is displaced several times along the gap relative to the component arrangement.”  However, it is unclear how the laser beam is displaced, and if simply scanning the laser beam can be considered displacing the laser beam.  The specification discloses “In particular, it is possible that the region of action is selected differently for all displacements of a plurality of such displacements of the laser beam along the gap. In particular, the size of the region of action, preferably a width dimension, especially a diameter of the region of action, is varied” (page 21).  For the purpose of the examination, the claimed limitation will be interpreted as varying the beam diameter.
Claim 14 recites the limitation "a laser weld seam in a joining region of the component arrangement has a depth which is greater than its width.”  There is insufficient antecedent basis for “its” in the claim.  For the purpose of the examination, the claimed limitation will be interpreted as “a laser weld seam in a joining region of the component arrangement has a depth which is greater than the width of the joining region.” 
	Claims 3-4, 6, 8-10, and 13 are rejected based on their dependency to claim 1.  Claim 15 is rejected based on its dependency to claim 14.
Claim Interpretation
	Claims 4, 6-8, 10-11, 14 recite “and/or,” which will be interpreted under its broadest reasonable interpretation as meaning “or.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, 9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bronnsack et al. (EP-1518633-A1, referencing the foreign version of the patent for drawings and the provided English translation for written disclosure).
Regarding claim 1, Bronnsack teaches a method of joining two components to one another by laser welding (“method for welding at least two preferably metallic components by means of an energy beam,” page 1, paragraph 0001), the method comprising: arranging a first component (leg 5, fig. 2b) and a second component (cover strip 4, fig. 2b) adjacent to one another (as shown in fig. 2b) in a component arrangement such that the component arrangement has an irradiation surface (surface of bevel 7, fig. 2b) comprising a first partial irradiation surface on the first component (referring to fig. 2b, construed as the surface in the bevel 7 belonging to the leg 5 or the left side of the bevel 7) and a second irradiation partial surface on the second component (referring to fig. 2b, construed as the surface in the bevel 7 belonging to the cover strip 4 or the right side of the bevel 7); and irradiating the irradiation surface with a laser beam along an irradiation direction in a joining region (“the laser beam is radiated into the joint 8 from the outside of the cavity body,” page 11, paragraph 0047; the direction that bisects the angle gamma, radiating into the joint 8, is construed as the claimed “irradiation direction” and the joint 8 is construed as the claimed “joining region”), wherein the irradiation surface has a gap (bevel 7, fig. 2b) in the joining region (joint 8, fig. 2b) which, starting from the irradiation surface, tapers in the irradiation direction (as shown in fig. 2b), and wherein the first component and the second component are joined to one another by laser heat conduction welding (“the contact area is preferably completely welded by an energy beam entering through the joint open towards the welding head, so that a heat conduction weld is created at the location of the contact area,” paragraph 0017, page 4).
Bronnsack, fig. 2b

    PNG
    media_image1.png
    310
    294
    media_image1.png
    Greyscale

Regarding claim 3, Bronnsack teaches wherein a minimum distance between the first component (leg 5, fig. 2b) and the second component in the joining region (cover strip 4, fig. 2b) -is at least 0 mm to at most 0,3 mm (“the contact area in the transverse extension of the weld joint is smaller than 2 mm, preferably smaller than 1 mm, and larger than 0.2 mm,” claim 12, page 19; construed as a minimum distance equal to .2 mm).
Regarding claim 6, Bronnsack teaches wherein the gap is: a) symmetrical on the first component and on the second component (as shown in fig. 2b for the joint 8), or b) on one side of a component selected from the first component and the second component (as shown in fig. 1); and/or the gap is formed c) at least one rounded wall (“FIG. 5 shows a cross section through a distributor ring 16,” paragraph 0067, page 15, as shown below, the annotated surfaces are rounded in the welds above the channels 17a-d and 18a-d ), and/or d) at least one flat sloping wall (fig. 1).
Bronnsack, figs. 1 and 5

    PNG
    media_image2.png
    318
    517
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    253
    733
    media_image3.png
    Greyscale

	Regarding claim 7, Bronnsack teaches wherein a) at least one rounded wall has a radius of at least 0,1 mm to at most of 5 mm; and/or b) a full opening angle of the gap having at least one sloping wall is at least 200 to at most 550 (“The joint has an acute opening angle gamma of approx. 20°,” page 12, paragraph 0051, line 470; 20 degrees = 355 mil); and/or c) a quotient of a radiation intensity in the direction of irradiation from the irradiation region measured depth of the gap to the width of the gap measured in the irradiation region of at least 0,2.
Regarding claim 9, Bronnsack teaches wherein the laser beam is generated by a laser selected from a group consisting of a diode laser, a fiber laser, a Nd:YAG laser, and a disk laser (“A laser system, in particular an Nd: YAG, diode or CO2 laser system, is preferably used,” paragraph 0015, page 4).
	Regarding claim 11, Bronnsack teaches wherein a laser weld seam is produced (“weld seam seals the weld joint,” paragraph 0024, page 5), wherein: a) the measured width of the laser weld seam that is on the irradiation surface perpendicular to the longitudinal extension of the laser weld seam is at least 0,1 mm to at most 3 mm, and/or b) a depth of the laser weld seam measured in the irradiation direction is greater than the measured width of the laser weld seam that is on the irradiation surface perpendicular to the longitudinal extension of the laser weld seam (“The joint has an acute opening angle gamma of approx. 20°,” page 12, paragraph 0051, line 470; referring to fig. 2b, the ratio between the width to the depth is equal to two times the tangent of half the angle gamma, i.e., 2(tan(10°)) =  .353; the inverse of this number provides the ratio of the depth to the width, i.e., 2.84; because 2.84 > 1, the depth is greater than the width).
	Regarding claim 14, Bronnsack teaches a component arrangement comprising: a first component (leg 5, fig. 2b) and a second component (cover strip 4, fig. 2b), the first component and the second component welded to one another by laser heat conduction welding (“the contact area is preferably completely welded by an energy beam entering through the joint open towards the welding head, so that a heat conduction weld is created at the location of the contact area,” paragraph 0017, page 4), wherein: a) a laser weld seam in a joining region of the component arrangement has a depth which is greater than the width of the joining region (“The joint has an acute opening angle gamma of approx. 20°,” page 12, paragraph 0051, line 470; referring to fig. 2b, the ratio between the width to the depth is equal to two times the tangent of half the angle gamma, i.e., 2(tan(10°)) =  .353; the inverse of this number provides the ratio of the depth to the width, i.e., 2.84; because 2.84 > 1, the depth is greater than the width), and/or b) at least one component, selected from the first component and the second component, is a sintered component or is formed as MIM component.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bronnsack et al. (EP-1518633-A1, referencing the foreign version of the patent for drawings and the provided English translation for written disclosure), as applied to claims 1, 3, 6-7, 9, 11, and 14 above.
Regarding claim 2, Bronnsack teaches wherein the component arrangement is provided by arranging the first component (leg 5, fig. 2b) and the second component (cover strip 4, fig. 2b) at a joint 8, fig. 2b).  Bronnsack does not explicitly disclose that the distance is from at least 0 mm to at most 0,3 mm.
However, Bronnsack teaches that the distance is from at least 0 mm to at most 0,3 mm (“the contact area in the transverse extension of the weld joint is smaller than 2 mm, preferably smaller than 1 mm, and larger than 0.2 mm,” claim 12, page 19; construed as a range from .2 to 1 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the components at a distance between .2 and 1 mm, in view of the teachings of Bronnsack, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 5, Bronnsack does not explicitly disclose wherein -a quotient of a beam width dimension of the laser beam to a measured width of the gap is at least 0,2 to at most 2,0.
However, Bronnsack teaches wherein -a quotient of a beam width dimension of the laser beam to a measured width of the gap is at least 0,2 to at most 2,0 (“the diameter of the laser beam in the starting area of the joint preferably being smaller than the width of the joint,” page 6, paragraph 0028; construed as a quotient less than one).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to use a laser beam with a diameter that is smaller than the width of the joint, in view of the teachings of Bronnsack, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 8, Bronnsack does not explicitly disclose wherein the laser beam a) in a CW mode; or b) in a pulsed mode; and/or c) with a beam diameter of at least 0,1 mm and not more than 2,5 mm, and/or d) with a power output of not less than 50 W and not more than 5 kW and/or e) with a wavelength of 400 nm or more but not exceeding 1200 nm, and/or f) with a feed rate of at least 0,25 m/min, in a clocked operation with a feed rate of at least 0,25 m/min.
“the diameter of the laser beam in the starting area of the joint preferably being smaller than the width of the joint,” page 6, paragraph 0028; “the contact area in the transverse extension of the weld joint is smaller than 2 mm, preferably smaller than 1 mm, and larger than 0.2 mm,” claim 12, page 19; thus, the beam diameter is construed as being less than 1 mm), and/or d) with a power output of not less than 50 W and not more than 5 kW (“YAG laser or a diode laser or a CO2 laser with an output power of over 1,000 watts,” paragraph 0038, pages 8-9; construed as a power output greater than 1 KW) and/or e) with a wavelength of 400 nm or more but not exceeding 1200 nm, and/or f) with a feed rate of at least 0,25 m/min, in a clocked operation with a feed rate of at least 0,25 m/min.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to use a laser beam with a diameter that is smaller than the width of the joint and smaller than 1 mm and a laser with an output power over 1,000 watts, in view of the teachings of Bronnsack, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bronnsack et al. (EP-1518633-A1, referencing the foreign version of the patent for drawings and the provided English translation for written disclosure), as applied to claims 1, 3, 6-7, 9, 11, and 14 above, in view of Klingler et al. (DE-102016001270-A1, referencing the foreign version of the patent for drawings and the provided English translation for written disclosure).
Bronnsack teaches the invention as described above but does not explicitly disclose wherein the first component and the second component are joined to one another a) without an additional active substance, and/or b) without inert gas.
sheet metal part 2a, fig. 1) and the second component (sheet metal part 2b, fig. 1) are joined to one another (“FIG. 1 illustrates in a roughly schematic representation the arrangement of two shaped sheet metal parts 2a, 2b to be joined together in a common joining area 3,” page 3, paragraph 0015) a) without an additional active substance (“without the additional use of a welding wire,” page 4, paragraph 0016, line 130), and/or b) without inert gas.
Klingler, fig. 1

    PNG
    media_image4.png
    564
    631
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bronnsack to not use welding wire, in view of the teachings of Klingler, in order to form a particularly homogeneous geometric shape weld with a particularly smooth surface such that the joining area 3 is in a configuration (see fig. 1 above) such that the weld seem width still has 98% of twice the value of the thickness between the two components and the weld seam width has a value that is at least 105% of a gap between the two components (Klingler, page 4, paragraph 0016, lines 125-135) but that avoids using wire, because the wire reflects radiation and has a detrimental effect on the quality of the weld seam produced (Klingler, paragraph 0004, pages 1-2.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bronnsack et al. (EP-1518633-A1, referencing the foreign version of the patent for drawings and the provided English translation for written disclosure), as applied to claims 1, 3, 6-7, 9, 11, and 14 above, in view of Schrauber et al. (DE-102007058568-B4, referencing the foreign version of the patent for drawings and the provided English translation for written disclosure).
Bronnsack teaches the invention as described above but does not explicitly disclose wherein at least one component selected from the first component and the second component: a) has at least one material or consists of a material selected from a group consisting of nickel silver, INOX, in particular INOX 316L, copper or a copper alloy, and titanium, and/or b) is manufactured as a sintered component, in particular as an additive manufactured sintered component or as a MIM component.
However, in the same field of endeavor of laser welding two components together (“defect-free welding of metallic components,” page 1, paragraph 0001), Schrauber teaches wherein at least one component selected from the first component and the second component: a) has at least one material or consists of a material selected from a group consisting of nickel silver, INOX, in particular INOX 316L, copper or a copper alloy, and titanium, and/or b) is manufactured as a sintered component, in particular as an additive manufactured sintered component or as a MIM component (“components that have been produced by powder metallurgy by sintering,” paragraph 0006, page 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bronnsack to use a sintered component produced by powder metallurgy, in view of the teachings of Schrauber, in order to practice the method taught by Schrauber of ablating a volume and then welding a seam, which replicates the method taught by Bronnsack, where a cavity is formed between the components prior to welding, because if there are pores in the material, then the gas content leads to explosive ejection of the melt, where removal of the individual volumes along the joining zone ensures that that excess gas pressure of the pores in the area is released for the Schrauber, page 6, paragraph 0029 and page 7, paragraph 0032).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bronnsack et al. (EP-1518633-A1, referencing the foreign version of the patent for drawings and the provided English translation for written disclosure), as applied to claims 1, 3, 6-7, 9, 11, and 14 above, in view of Rethmeier et al. (DE-102014200033-A1, referencing the foreign version of the patent for drawings and the provided English translation for written disclosure).
Bronnsack teaches the invention as described above but does not explicitly disclose wherein the laser beam is displaced several times along the gap relative to the component arrangement.
However, in the same field of endeavor of laser welding two components together (“welding process in which at least one parameter is adjusted at the end of the welding process,” page 1, paragraph 0001), Rethmeier teaches wherein the laser beam is displaced several times along the gap relative to the component arrangement (“the travel speed is reduced during defocusing so that the quotient of beam diameter and scanning speed remains constant,” page 3, paragraph 0017; as disclosed by the Applicant in page 21 of the specification, the examiner is interpreting “displacing” as changing the diameter; similarly, Rethmeier teaches decreasing the speed and diameter at the end of a weld).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bronnsack to decrease the travel speed of the laser and the diameter of the laser beam at the same rate, in view of the teachings of Rethmeier, in order to avoid forming root sags underneath a cover, such as that taught by Bronnsack, because root sags can cause corrosion for fuel pipes, which form when switching off laser radiation; the sags can be avoided by defocusing the laser radiation at the end of a weld (Rethmeier, pages 1-2, paragraphs 0002-0006)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bronnsack et al. (EP-1518633-A1, referencing the foreign version of the patent for drawings and the provided English translation for written disclosure), as applied to claims 1, 3, 6-7, 9, 11, and 14 above, in view of Harth (US-6852945-B2).
Bronnsack teaches the invention as described above but does not explicitly disclose wherein at least one of the first component and the -second component is a tube, with a wall thickness of at least 0,1 mm to at most 4 mm (Bronnsack teaches a “ring,” which can be construed as a tube, but Bronnsack does not explicitly disclose the claimed thickness).
However, in the same field of endeavor of laser welding two components together (“A method of welding together the parts of a boiler tube wall panel…where the boiler tube wall panel includes a membrane between tubes, the membrane may be beveled,” abstract), Harth teaches wherein at least one of the first component and the -second component is a tube (tubes 12, fig. 4), with a wall thickness of at least 0,1 mm to at most 4 mm (“wall thicknesses of about 0.15 to 0.30 inches,” claim 3; construed as a range from 3.8 mm to 7.6 mm).
Harth, figs. 4 and 8

    PNG
    media_image5.png
    722
    347
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    271
    296
    media_image6.png
    Greyscale

Harth, column 2, lines 18-38) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bronnsack et al. (EP-1518633-A1, referencing the foreign version of the patent for drawings and the provided English translation for written disclosure), as applied to claims 1, 3, 6-7, 9, 11, and 14 above, in view of Yinet al. (CN-106583928-A, referencing the foreign version of the patent for drawings and the provided English translation for written disclosure).
Bronnsack teaches the invention as described above but does not explicitly disclose wherein at least one component selected from the first component and the second component exhibits copper or a copper alloy, or consists of copper or a copper alloy.
However, in the same field of endeavor of laser welding two components together (“Non-preheating optical fiber laser-arc composite welding method for copper busbars,” title), Yin teaches wherein at least one component selected from the first component and the second component exhibits copper or a copper alloy, or consists of copper or a copper alloy (“Forming a Y-shaped groove between the two pre-pair copper busbars, and then grinding to remove the surface oxide layer of the Y-groove, and then combining the laser head with the welding torch and then welding the two pre-pair copper busbars,” page 1, middle of the page, see also fig. 1(b)).
Yin, fig. 1(b)

    PNG
    media_image7.png
    420
    238
    media_image7.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bronnsack, to weld two copper bus bars together, in view of the teaches of Yin, so as to form a Y-sloped gap between the two copper components, because, since the copper thermal conductivity is 8 times higher than that of ordinary carbon steel, the linear expansion coefficient is large, and the pitch of the gap between the components in a Y-sloped gap is gradually increased, for the advantage of improving the quality of the weld by using gravity to flow the high temperature liquid metal along the gap down the seepage (Yin, pages 1-2). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamada et al. (US-9061374-B2) teach laser welding for titanium pipes.
Yasuda et al. (JP-H01162587-A) teach a method similar to that taught by the Applicant (see fig. 6)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        9/8/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761